This case is before us on rehearing. In the former opinion, rendered April 30, 1948, the Court found that the automobile accident which formed the basis of the action was caused by the negligence of the defendant Youngblood and that the plaintiff was not guilty of contributory negligence.
In the original opinion, this Court found that the plaintiff had suffered an injury to his back but that he had not met the burden of establishing by the preponderance of evidence that his injury resulted from the automobile accident sued upon. Upon plaintiff's application, this Court granted a rehearing, but confined same to a consideration of the nature and extent of plaintiff's injuries and their relation to the accident.
Upon careful reconsideration, the Court has concluded that plaintiff's condition was due in part at least to the injuries suffered by him when his automobile collided *Page 651 
with that operated by the defendant Youngblood. We also find that his condition was due in part to an arthritic condition which was in existence prior to the occurrence of this injury.
Under these circumstances, we conclude that an award of $4,000.00, plus $179.40 medical expenses, or total award of $4,179.40 would do substantial justice.
Therefore, the judgment appealed from is amended by reducing same to $4,179.40, and as amended, it is affirmed. Costs of appeal to be paid by plaintiff, all other costs to be borne by defendants.